t c memo united_states tax_court kathleen j kelly petitioner v commissioner of internal revenue respondent docket no filed date kathleen j kelly pro_se veena luthra for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and additions to tax pursuant to unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively after a concession the issues for decision are whether petitioner is entitled to a schedule a deduction claimed for unreimbursed employee business_expenses and whether petitioner is entitled to a schedule c deduction claimed for amounts paid in connection with petitioner's activity carried on to create awareness and support for the country of haiti some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by this reference petitioner resided in virginia beach virginia at the time her petition was filed during the tax_year in question petitioner was employed on a full-time basis by pitney bowes as a carrier management specialist a customer service and sales position in the washington d c area petitioner estimated that she worked hours per week for pitney bowes petitioner's job with pitney bowes required that she drive to see customers petitioner leased a car during with respect to automobile expenses_incurred petitioner completed field travel reimbursement expense reports which she submitted to pitney bowes and she was reimbursed by her employer based on these reports the reimbursement expense reports show a date petitioner conceded that she had unreported wage income in the amount of dollar_figure for the tax_year daily mileage and parking expense reported in 2-week intervals the record contains reimbursement expense reports for the months of july august september october and date petitioner did not keep other records of her business use of her car petitioner's evidence shows that she paid automobile insurance premiums totaling dollar_figure during the year in issue petitioner also worked for the whitman-walker clinic in an aids awareness program she estimated that she devoted approximately hours each week to the clinic in date petitioner traveled to haiti with a group on a tour the trip was petitioner's first to the country and the experience had a significant impact upon her petitioner became interested in helping the people of haiti and wanted to create a group in washington d c to provide tours similar to the one she had experienced in date petitioner started to engage in activities designed to create an interest in and provide support for haiti and in doing so she used the name too close to home petitioner carried on her activity during her lunch hours and in the time between her other jobs petitioner hoped to create a job for herself through her activity sometime during the end of petitioner rented a portion of a house located pincite observatory circle n w washington d c at a cost of dollar_figure a month this was the address for too close to home in early fall of the year in issue petitioner participated in a festival held in adams morgan an area of washington d c petitioner had a booth for too close to home where she handed out balloons imprinted with messages the record contains a receipt for a dollar_figure cash deposit petitioner paid for the order of the imprinted balloons during the year in issue petitioner organized a haitian tour for four people in date petitioner traveled to haiti with the tour group petitioner charged each individual dollar_figure in addition to the cost of his or her airline ticket petitioner applied the dollar_figure to the cost of room and board in haiti and she distributed the remaining amount to various charities that the group visited in haiti on date petitioner organized and cohosted an art show for the benefit of the orphans of haiti petitioner estimated that the postcards announcing this event cost dollar_figure to produce petitioner's records of the expenses paid for too close to home are virtually nonexistent petitioner maintained a bank account in the name of too close to home petitioner did not keep any records detailing the purpose for which funds were expended the checking account records show that the following amounts were paid from this account in in november three checks totaling dollar_figure to omega travel for plane tickets were paid petitioner wrote a check to observatory circle in the amount of dollar_figure on date for december rent two checks were drawn on this account in the amounts of dollar_figure and dollar_figure to pay petitioner's car insurance premiums during the latter part of petitioner deposited her paychecks from pitney bowes into this account petitioner quit her too close to home activity at the end of later petitioner revived too close to home as a charitable corporation but it remained active less than year on date respondent issued a notice_of_deficiency to petitioner for the tax_year respondent determined that petitioner had unreported wage income in the amount of dollar_figure after allowing for the standard_deduction respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure respondent further determined an addition_to_tax in the amount of dollar_figure pursuant to sec_6651 for failure_to_file a return within the prescribed time and an addition_to_tax pursuant to sec_6654 for the underpayment of estimated_taxes after receiving the notice_of_deficiency petitioner filed her federal_income_tax return for petitioner reported wage income of dollar_figure on schedule a of the form_1040 petitioner reported state and local_taxes in the amount of dollar_figure and a deduction for unreimbursed employee business_expenses for automobile expense in the amount of dollar_figure above the 2-percent floor petitioner deducted only dollar_figure as itemized_deductions on schedule c of form_1040 filed with respect to her activity too close to home petitioner reported gross_receipts in the amount of dollar_figure less cost_of_goods_sold and or operations in the amount of dollar_figure in addition petitioner claimed expenses totaling dollar_figure and deducted a loss from this activity in the amount of dollar_figure respondent received petitioner's return for the year in issue on date respondent's determinations are presumed correct and petitioner has the burden of proving them erroneous rule a 290_us_111 deductions against income are allowed as a matter of legislative grace 292_us_435 taxpayers must maintain adequate_records to substantiate the amount of any deductions sec_6001 sec_1_6001-1 income_tax regs generally when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount 39_f2d_540 2d cir an exception to the cohan_rule is sec_274 which prohibits the estimation of expenses with respect to certain listed_property listed_property includes automobiles and computers sec_280f sec_274 requires substantiation of these expenses either by adequate_records or by sufficient evidence corroborating the taxpayer's own statement petitioner must substantiate the amount of each separate expenditure the amount of business and total use of the property the date of the expenditure or use and the business_purpose for the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date based on the mileage reported on petitioner's reimbursement expense reports on brief respondent concedes that petitioner is entitled to a deduction for automobile expenses in the amount of dollar_figure using the standard mileage rate respondent contends that petitioner has failed to substantiate automobile expense in excess of this amount we agree it is clear that petitioner paid some automobile insurance premiums during she provided evidence of insurance expense in the amount of dollar_figure petitioner has not established any amount_paid for the lease of her car petitioner testified that she claimed percent of her automobile expense as attributable to business usage of her car however petitioner maintained no records which would indicate that the business usage of her car was percent petitioner has not met the requirements of substantiation under sec_274 accordingly she is not entitled to a deduction for automobile expense in excess of the amount conceded by respondent petitioner contends that she is entitled to a deduction in the amount of dollar_figure for expense incurred with respect to the use of a computer in her work for pitney bowes petitioner testified that she leased a computer which she used to organize her accounts petitioner introduced copies of two invoices for monthly lease payments there is no evidence in the record that petitioner paid either of these bills in addition petitioner did not maintain any records of her business use of the computer as required by sec_274 thus petitioner has not established that she is entitled to any deduction for the business use of the computer petitioner contends that she incurred an dollar_figure loss in her too close to home activity in and she argues that she is entitled to deduct the amount of this loss in that year on brief respondent requests that we find the following facts petitioner carried on the too close to home activity from date to date she incurred an dollar_figure loss with respect to this activity during the taxable_year we accept this as a concession as to the amount of the loss incurred by petitioner respondent argues however that petitioner did not engage in this activity for profit and that she is therefore not entitled to deduct this amount sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_183 generally limits allowable deductions to the extent of gross_income generated by an activity_not_engaged_in_for_profit sec_183 whether petitioner was engaged in the activity for profit depends on whether she undertook the activity with an 'actual and honest objective' of making a profit 90_tc_960 affd without published opinion 899_f2d_18 9th cir whether petitioner possessed the necessary intention of making a profit is a question of fact to be determined on the basis of all the facts and circumstances 88_tc_464 the regulations set forth the following nonexclusive factors to consider in determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profit if any which is earned the financial status of the taxpayer and whether elements of personal pleasure or recreation were involved sec_1_183-2 income_tax regs considering the relevant factors contained in the regulation we conclude that petitioner did not engage in her too close to home activity for profit petitioner did not carry on the activity in a businesslike manner although she maintained a bank account for too close to home it was not used exclusively for those purposes petitioner paid expenses not associated with the activity such as her insurance premiums from the account petitioner had no business records for the activity petitioner had no expertise in providing tours nor did she have any special knowledge of haiti petitioner did not devote much of her time to too close to home she worked hours a week in her jobs and carried on too close to home during lunch and between jobs petitioner did not carry on too close to home for profit during the year in issue therefore her deductions are limited to the income derived from the activity which was zero petitioner offered no evidence to support a deduction for state_and_local_income_taxes therefore she is not entitled to a deduction respondent determined an addition_to_tax as a result of petitioner's failure_to_file a timely return sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition_to_tax is applicable unless petitioner establishes that the failure_to_file was due to reasonable_cause and not willful neglect id petitioner's return was received by respondent on date petitioner offered no testimony or evidence that the late filing was due to reasonable_cause accordingly she has not established that the addition should not apply the determination of respondent is sustained sec_6654 imposes an addition_to_tax if the total_tax withheld or the estimated_tax payments made during the year do not equal the percentage of liability required under the statute to be paid as estimated_tax subject_to limited exceptions sec_6654 petitioner offered no testimony or evidence that an exception applies accordingly respondent's determination is sustained to reflect the foregoing decision will be entered for respondent although respondent conceded that petitioner is entitled to automobile expense in the amount of dollar_figure a rule computation is unnecessary because this amount does not exceed the standard_deduction used by respondent in determining the amount of the deficiency
